[Cite as Igou v. Ohio Dept. of Transp., 2011-Ohio-4371.]



                                       Court of Claims of Ohio
                                                                                 The Ohio Judicial Center
                                                                         65 South Front Street, Third Floor
                                                                                    Columbus, OH 43215
                                                                          614.387.9800 or 1.800.824.8263
                                                                                     www.cco.state.oh.us




ASIAH IGOU                                                 Case No. 2011-02344-AD

         Plaintiff                                         Deputy Clerk Daniel R. Borchert

         v.                                                ENTRY OF DISMISSAL

OHIO DEPARTMENT OF
TRANSPORTATION

         Defendant


         {¶1} On February 14, 2011 and March 18, 2011, plaintiff was ordered to either
pay the $25 filing fee or to file a poverty statement. Plaintiff has failed to comply with
the court order. Therefore, plaintiff’s action is DISMISSED, without prejudice, pursuant
to Civ.R. 41(B)(1). The court shall absorb the costs of this case.




                                                           ________________________________
                                                           DANIEL R. BORCHERT
                                                           Deputy Clerk

cc:
Asiah Igou                                                 Ohio Department of Transportation
6995 Treebourne Drive                                      1980 West Broad Street
Reynoldsburg, Ohio 43068                                   Columbus, Ohio 43223

DRB/laa
Filed 5/26/11
Sent to S.C. reporter 8/26/11